The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 4 [fig 5-6, 9C-9D], drawn to claims 1-3 and 5, in the reply filed on 04/05/2021 is acknowledged.
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/05/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 1:
	Claim 1 sets forth “a second electrode that applies a high-frequency voltage to the second electrode”. It is unclear how a structure can apply high frequency voltage to itself. For purposes of prosecution on the merits, examiner is interpreting this limitation to mean “a second power supply that applies a high-frequency voltage to the second electrode”.
Regarding claims 2-3 and 5:
	Claims 2-3 and 5 are rejected at least based on their dependency from claim 1.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al (US 5,824,158) in view of Dhindsa et al (US 7,525,787).
Regarding claim 1:
	Takeuchi teaches a plasma processing apparatus (plasma CVD system, 1) [fig 3 & col 13, lines 20-34] comprising: a chamber (vacuum vessel, 2) that has an internal space able to be depressurized and is configured such that a processing object (sample, 5) is subjected to plasma treatment in the internal space [fig 3 & col 13, lines 20-34]; a first electrode (bias electrode, 87) that is disposed in the chamber (2) and on which the processing object (5) is to be mounted [fig 3 & col 13, lines 20-34]; a first power supply (high frequency power supply, 13) [fig 3 & col 13, lines 20-34]; a spiral shaped second electrode (antenna, 4) that is disposed outside the chamber (2) and is disposed so as to face the first electrode (87) with an upper lid of the chamber (3) interposed therebetween [fig 3 & col 13, lines 20-34]; a second power supply (9) that applies a high-frequency voltage to the second electrode (for supplying a high frequency power to the antenna 4) [fig 3 & col 13, lines 20-34]; a gas introduction device (inlet, 10) that introduces a processing gas (gas) into an inside of the chamber (2) [fig 3 & col 13, lines 20-34]; and a pumping device (exhaust pump – not shown) that depressurizes the inside of the chamber (2) [fig 3 & col 11, lines 57-62].
Takeuchi does not specifically teach a plate having a shape forming a space and a cover provided to cover the plate are stacked in order and disposed between the first electrode and the processing object. 
Dhindsa teaches a plate (102) having a shape forming a space (cavity, 106) and a cover (ceramic layer, 104) provided to cover the plate (102) are stacked in order and see fig 1/17) [fig 1, 17 & col 4, lines 53-62].
Takeuchi and Dhindsa are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of Takeuchi to include a plate having a shape forming a space and a cover, as in Dhindsa, to modify the electric field above the workpiece and thus modify the plasma to improve uniformity [Dhindsa – col 4, lines 22-52].
The claim limitations “that applies a bias voltage of negative potential to the first electrode” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 2:
	Modified Takeuchi teaches the space (106) is formed by: an inner surface forming a recessed portion (cavity) provided on the plate (106) [Dhindsa - fig 1, 17 & col 4, lines 53-62]; and one surface of the cover (bottom of 104) which is located close to the plate (106) [Dhindsa - fig 1, 17 & col 4, lines 53-62].
Regarding claim 3:
Modified Takeuchi teaches the space (106) is disposed at a center region of the cover (see fig 1/17) [Dhindsa - fig 1, 17 & col 4, lines 53-62]. 
Regarding claim 5:
Modified Takeuchi teaches a spacer (dielectric material insert 108) disposed inside the space (106) [Dhindsa - fig 1, 17 & col 4, lines 53-62].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kholodenko et al (US 6,310,755), Schmitt et al (US 7,487,740), Koshiishi et al (US 8,741,098), Nallan et al (US 2003/0089457), Takemoto (US 2013/0087448), and Ohtsu (US 2016/0379800) teach a plate having a shape forming a space [fig 7a, 8b, 2a, 1, 1, and 5, respectively].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.